Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $4,465, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: We find no error in the determination of the jury in respect to negligence on the part of the defendants Turner and Jamieson or as to the contributory negligence of the plain*944tiff’s intestate. Considering, however, the earning capacity of the deceased, her age, and the age of the intestate’s beneficiary, we deem the verdict excessive. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.